

115 HR 6143 IH: Patient Right to Know Drug Prices Act
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6143IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mr. Doggett introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that health insurance issuers and group health plans do not prohibit pharmacy providers
			 from providing certain information to enrollees.
	
 1.Short titleThis Act may be cited as the Patient Right to Know Drug Prices Act. 2.Prohibition on limiting certain information on drug prices (a)Exchange plansSection 1311(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(e)) is amended by adding at the end the following:
				
 (4)Information on prescription drugsThe Exchange shall require health plans seeking certification as qualified health plans to ensure that—
 (A)the health insurance issuer does not restrict any pharmacy that dispenses a prescription drug to an enrollee in the plan from informing (or penalize such pharmacy for informing) an enrollee of any differential between the price of the drug to the enrollee under the plan and the price the individual would pay for the drug if the enrollee obtained the drug without using any health insurance coverage; and
 (B)any entity that provides pharmacy benefits management services under a contract with any such health plan does not, with respect to such plan or any health benefits plan that the entity contracts with to provide pharmacy benefits management services and that is offered by an entity other than such sponsor or organization, restrict a pharmacy that dispenses a prescription drug from informing (or penalize such pharmacy for informing) an enrollee of any differential between the price of the drug to the enrollee under the plan and the price the individual would pay for the drug if the enrollee obtained the drug without using any health insurance coverage..
 (b)Other health plansThe provisions of section 1311(e)(4) of the Patient Protection and Affordable Care Act (as added by subsection (a)) shall apply to all health insurance issuers with respect to health insurance coverage and to all group health plans (as such terms are defined in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91)).
			